Citation Nr: 1736792	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-08 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Whether the termination of the Veteran's nonservice-connected pension benefits from July 1, 2011 based on excessive countable income was proper.

(The matter of the Veteran's claims of entitlement to service connection for low back and heart disabilities, and high cholesterol, and a total rating based upon individual unemployability due to service-connected disabilities (TDIU), are the subject of a separately docketed decision.)


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from June to October 1978 and from January 1981 to October 1990 (12/22/08 VBMS STR-Medical, page 22).

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 determination of Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota, that terminated the Veteran's nonservice-connected pension benefits effective January 1, 2011 due to receipt of an incomplete Eligibility Verification Report (EVR) (VA Form 21-0516).  He submitted a timely notice of disagreement with this action (10/18/12 LCMD Notice of Disagreement).  

A February 2013 decision (2/15/13 LCMD Notification Letter) reinstated the Veteran's pension award from January 1, 2011, reduced the benefit from February 1, 2011, and then terminated the pension benefit from July 1, 2011 because his reported income exceeded the maximum annual income limit for a veteran with one dependent, and switched his benefit to service-connected compensation at 40 percent that was the greater benefit.  He perfected his appeal in March 2013 (3/26/13 VBMS VA 9 Appeal to Board of Appeals).  The issue as set for on the title page most accurately reflects the current status of the Veteran's claim. 

The Veteran was initially represented by The American Legion.  The American Legion filed a motion to withdraw as representative in March 2016 (3/9/16 VBMS Third Party Correspondence).  In March 2017, the Board granted The American Legion's motion (3/8/17 VBMS Correspondence) and notified the Veteran of its action and his right to appoint a new representative or attorney, or represent himself (pro se) (4/03/17 VBMS Correspondence).  He has not appointed a new representative and the Board concludes that he is proceeding with his appeal pro se. 

The issue of a waiver of overpayment of a debt due to overpayment as a result of the termination of the Veteran's pension benefits was raised in his statements (4/25/13 VBMS VA 21-0820 Report of General Information; 5/23/13 VBMS VA 21-4138 Statement in Support of Claim; see also 8/3013 VVA Congressionals).  The waiver of overpayment of a debt is a separate issue from whether termination of the pension was proper, with different applicable statutes and regulations.  As this separate issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board has no jurisdiction over it; therefore, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the AOJ provided proper notice and due process prior to termination of the Veteran's pension benefits, effective January 1, 2011; and there is no argument that such procedures were not followed. 

Rather, the dispositive question in this appeal is whether the Veteran's countable income was exceeded the limit for entitlement to VA pension benefits, effective July 1, 2011.

By way of history, the record shows that a May 2011 rating decision granted entitlement to nonservice-connected pension benefits.  A June 1, 2011 letter advised the Veteran that the pension benefits were granted from November 1, 2010 based on his and his wife's reported annual income (6/1/11 LCMD Notification Letter).

In February 2012, VA received the Veteran's annual EVR in which he reported income VA had not previously been counting and the form was incomplete (2/27/12 LCMD Eligibility Verification Report).

In an August 1, 2012 letter, VA requested that the Veteran properly complete the EVR and clarify his newly reported income (8/1/12 LCMD VCAA/DTA Letter).  He was advised that if the information was not received, VA would terminate his pension effective January 1, 2011, see 38 C.F.R. § 3.652 (2016).  The Veteran did not respond to the letter or provide the income information within the requested sixty days.

In October 2012, the PMC advised the Veteran that his pension was terminated due to his failure to submit a completed EVR that prevented VA from being able to determine his eligibility to receive disability pension (10/10/12 LCMD Notification Letter).  His benefit was converted to service-connected compensation and an overpayment was created.

The Veteran submitted a timely notice of disagreement with the termination in October 2012 (10/18/12 LCMD Notice of Disagreement).  He reportedly submitted a completed EVR on November 1, 2012, according to a February 15, 2013 letter from the PMC (2/15/13 LCMD Notification Letter, page 3).  The Board is unable to locate the Veteran's EVR received on November 1, 2012 in his claims file.  The EVR submitted by the Veteran on November 1, 2012 should be associated with his electronic file.

Upon review of additional information provided by the Veteran, in the February 2013 the letter, the PMC advised him that it reinstated his disability pension benefit from January 1, 2011, based on the information in his completed EVRs for 2011 and 2012 (2/15/13 LCMD Notification Letter).  The Veteran was informed that his benefit was reduced from February 1, 2011 because his wife's earned income was counted.  The PMC told the Veteran that his pension benefit was terminated on July 1, 2011 because his reported income exceeded the maximum annual income limit of $19,736.00 for a veteran with one dependent.  His pension was switched to service-connected compensation at 40 percent as the greater benefit.  His substantive appeal was received in March 2013 (3/26/13 VBMS VA 9 Appeal to Board of Appeals).

Disability pension is an income-based benefit that, by law, is reduced according to the gross amount of countable family income reported.  Countable family income can be reduced by unreimbursed family medical expenses.  Unreimbursed medical expenses, including Medicare premiums, in excess of five percent of the applicable maximum annual pension rate (MAPR) may be excluded from income for the same 12-month annualization period in which they were paid by the Veteran.  38 C.F.R. § 3.272 (g) (2016).  Records show the Veteran underwent coronary bypass surgery in September 2010 (2/31/14 VBMS Medical Treatment Record Non Government Facility).  He should asked to report his unreimbursed medical expenses and Medicare premiums since February 1, 2011, when his pension benefit was reduced.

The Board notes that there is no indication in the claims file that the PMC or AOJ inquired of the Internal Revenue Service (IRS) as to the Veteran's and his wife's reported income for the years 2011 to 2012.  Hence, the information reported on the submitted EVRs is not verified.  
.
In 2016, the Veteran was awarded Social Security Administration (SSA) disability benefits (3/22/16 VBMS Correspondence).  He should provide a new EVR with updated income information.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete a new EVR and to provide information regarding his unreimbursed medical expenses, including Medicare premiums, since February 1, 2011.

2. Obtain verification from the IRS of the Veteran's and his wife's reported income for the years 2011 to 2012, and any additional year in which he provided an EVR, including 2017, if one is received.  The AOJ shall follow all applicable procedures for handling Income Verification Materials (IVM) for any information received from the IRS.  Document all efforts to obtain the referenced IVM.  All proper protocols for handling of IVM material must be followed.

3. Then, determine the applicable MAPRs for the appeal period, and recalculate the Veteran's countable income based on the information of record, to include as summarized herein.  In particular the AOJ should address allowable exclusions of unreimbursed medical expenses (to include Medicare premiums with any increase effective in December of each year) that are in excess of five percent of the applicable MAPR.

4. If any benefit sought on appeal remains denied, provide a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






